Citation Nr: 1316697	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-46 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable disability rating for abscesses of the right sub-maxillary gland.  

(Please note, the issues of entitlement to service connection for headaches and a gland disorder, other than abscesses of the right sub-maxillary gland, to include as caused by exposure to ionizing radiation a compensable disability rating for abscess of the right sub-maxillary gland is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

On his December 2009 Substantive Appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ) in order to present testimony on his claim.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

Therefore, in order to comply with the Veteran's request, this appeal is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

As indicated, on the December 2009 Substantive Appeal, the Veteran has requested a Travel Board hearing.  Consequently, he is entitled to this hearing before deciding his appeal.  38 C.F.R. § 20.700(a)(2012).  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.


Accordingly, the case is REMANDED for the following action:

The RO should take the necessary steps to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



